Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Ladies and Gentlemen:

1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from CytoDyn Inc., a Colorado
corporation (the “Company”), (i) convertible promissory notes (the “Notes”) of
the Company in the principal amount set forth on the signature page hereof, with
a minimum investment of $50,000 (“Minimum Investment Amount”), or such lesser
amount accepted by the Company in its sole discretion. In addition, each
Purchaser shall also receive a warrant (the “Warrants” and together with the
Notes, the “Securities”) to purchase a number of shares of common stock, no par
value, of the Company (the “Common Stock”), equal to 20% of the number of shares
of Common Stock issuable upon conversion of the Notes. The Warrants will be
exercisable for a 5 year period commencing at the Closing (as defined below) at
an exercise price of $0.75 per share. The Notes shall be convertible into shares
of Common Stock at a conversion price of $0.75 per share. The Securities are
being sold in the Offering (as defined below), the initial closing of which may
be scheduled at any time after subscriptions have been received and accepted for
at least the Minimum Offering Amount (as defined below) and other conditions to
closing have been satisfied. Thereafter, remaining Securities will continue to
be offered and sold until the date on which the Offering (as defined below)
expires, and additional closings (each a “Closing”) may from time to time be
conducted at times mutually agreed to between the Placement Agent (as defined
below) and the Company with respect to those additional units sold.

2. The Offering. This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement
relating to the offering (the “Offering”) by the Company of a minimum of
$500,000 principal amount of Notes and related Warrants (“Minimum Offering
Amount”), and up to a maximum of $4,000,000 principal amount of Notes and
related Warrants (“Maximum Offering Amount”).             has been engaged as
placement agent in connection with the Offering (the “Placement Agent”).

3. Payment. The Purchaser will immediately make a wire transfer payment to,
“                    , ABA No.             for credit Signature Bank, as Escrow
Agent for CytoDyn Inc., Account No.             in the full amount of the
purchase price of the Securities being subscribed for in the Offering. Wire
transfer instructions are set forth on page 12 hereof under the heading “To
subscribe for Securities in the private offering of CytoDyn Inc.”
Notwithstanding the foregoing, Placement Agent may approve acceptance of a check
by the Escrow Agent in lieu of a wire transfer. Upon approval of Placement
Agent, Purchaser will immediately send a check payable to the order of
“            , as Escrow Agent for CytoDyn Inc.,” with the name and address of
the Purchaser. Such funds will be held for the Purchaser’s benefit, and will be
returned promptly, without interest or offset if this Subscription Agreement is
not accepted by the Company, the



--------------------------------------------------------------------------------

Offering is terminated pursuant to its terms by the Company prior to the First
Closing (as hereinafter defined), or the Minimum Offering Amount is not sold.
Together with a wire transfer (or, pursuant to the Placement Agent’s approval of
acceptance of a check by the Escrow Agent in lieu of a wire transfer, a check)
for the full purchase price, the Purchaser is delivering a completed and
executed Omnibus Signature Page to this Subscription Agreement.

4. Deposit of Funds. All payments made as provided in Section 3 hereof shall be
promptly forwarded by the Company or the Placement Agent, as soon as practicable
after receipt thereof, to             (the “Escrow Agent”) for deposit into a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of (a) the closing of the sale of the Minimum Offering Amount (the “First
Closing”) or the additional Closings that may be conducted from time to time, as
applicable, (b) the rejection of such subscription, and (c) the termination of
the Offering by the Company or the Placement Agent. The Company and the
Placement Agent may continue to offer and sell the Securities and conduct
additional closings for the sale of additional Securities after the First
Closing and until the termination of the Offering.

5. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in their sole discretion, reserve the right to accept or reject this or
any other subscription for Securities, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Subscription Agreement. If
this subscription is rejected in whole, the Offering of Securities is terminated
or the Minimum Offering Amount is not raised, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.

6. Representations and Warranties.

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

(a) None of the Notes, the Warrants, the shares of Common Stock issuable upon
conversion of the Notes (the “Note Shares”) or the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) offered hereby are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Purchaser understands that the offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof and the provisions of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement;

(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received all documents requested by
the Purchaser, have carefully reviewed them and understand the information
contained therein;

 

2



--------------------------------------------------------------------------------

(c) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Notes, the Warrants, the Note Shares or the Warrant
Shares, or passed upon or endorsed the merits of the offering of securities or
confirmed the accuracy or determined the adequacy of the Offering. The Offering
has not been reviewed by any federal, state or other regulatory authority;

(d) All documents, records, and books pertaining to the investment in the
Securities have been made available for inspection by such Purchaser and its
Advisers, if any;

(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the offering of the Securities and the business,
financial condition and results of operations of the Company, and all such
questions have been answered to the full satisfaction of the Purchaser and its
Advisers, if any;

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in the Subscription Agreement;

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Securities and is not subscribing for the Securities and did not
become aware of the Offering of the Securities through or as a result of any
seminar or meeting to which the Purchaser was invited by, or any solicitation of
a subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

(h) The Purchaser is aware that Placement Agent, for the services it is
providing in this Offering will receive, with respect to subscriptions made in
this Offering through the Placement Agent, (1) a cash compensation equal to 10%
of the gross proceeds received by the Company from such subscribers; and (2) a
warrant to purchase a number of shares equal to 10% of the Note Shares for such
subscription;

(i) The Purchaser acknowledges that Placement Agent has acted as a placement
agent for the Company in previous offerings of its debt and equity securities,
and Placement Agent and its registered representatives received, as compensation
for those offerings, warrants to purchase shares of the Company’s common stock;

(j) The Purchaser is aware that a Managing Partner in Placement Agent’s New
York, NY office,             , entered into a final settlement with the
Massachusetts Securities Division in 20        pursuant to which he agreed,
among other things, never to seek to register with the             Securities
Division in any capacity. The settlement resolved allegations that
            failed to adequately supervise employees at a prior broker-dealer;

 

3



--------------------------------------------------------------------------------

(k) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent);

(l) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto;

(m) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Securities, and the Purchaser
has relied on the advice of, or has consulted with, only its own Advisers;

(n) The Purchaser is acquiring the Securities solely for such Purchaser’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Notes, the Warrants, the Note Shares or the Warrant Shares, and the
Purchaser has no plans to enter into any such agreement or arrangement;

(o) The Purchaser must bear the substantial economic risks of the investment in
the Securities indefinitely because none of the securities included in the
Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends shall be
placed on the securities included in the Securities to the effect that they have
not been registered under the Securities Act or applicable state securities laws
and appropriate notations thereof will be made in the Company’s stock books.
Stop transfer instructions will be placed with the transfer agent of the
Securities. There be any assurance that such securities will be freely
transferable at any time in the foreseeable future;

(p) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;

(q) The Purchaser is aware that an investment in the Securities is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Company’s filings with the SEC (including the documents incorporated by
reference therein) (the “SEC Filings”), and, in particular, acknowledges that
the Company has a limited operating history, significant operating losses since
inception, no revenues to date, limited assets and is engaged in a highly
competitive business;

(r) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein;

 

4



--------------------------------------------------------------------------------

(s) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Securities, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

(t) The Purchaser and the Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company has such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the SEC Filings
and all documents received or reviewed in connection with the purchase of the
Securities and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any;

(u) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of the Securities. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company and the Placement Agent immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the securities contained in the Securities;

 

5



--------------------------------------------------------------------------------

(v) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Securities will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

(w) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

(x) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the SEC Filings (including the documents incorporated
by reference therein) were prepared by the Company in good faith but that the
attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company and should not be relied upon;

(y) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Subscription Agreement;

(z) Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;

(aa) The Purchaser’s substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Securities predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Securities;

(bb) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT
AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

6



--------------------------------------------------------------------------------

(cc) In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;

(dd) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

(ee) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

(ff) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it

 

 

1 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

7



--------------------------------------------------------------------------------

necessary to do so to comply with anti-money laundering regulations applicable
to the Company and the Placement Agent or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

(gg) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

(hh) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.

7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent (including its selected dealers, if any), and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

8. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and

 

2  A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

3  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

4 

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

8



--------------------------------------------------------------------------------

shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns. If the Purchaser is more than one person, the obligations of the
Purchaser hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

9. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

10. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

11. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Notes or the Warrants shall be made only in
accordance with all applicable laws.

12. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Oregon applicable to
contracts to be wholly-performed within said State.

13. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

(a) Arbitration is final and binding on the parties.

(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.

(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

(f) All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in Portland, Oregon. Judgment

 

9



--------------------------------------------------------------------------------

on any award of any such arbitration may be entered in the Supreme Court of the
State of Washington or in any other court having jurisdiction of the person or
persons against whom such award is rendered. Any notice of such arbitration or
for the confirmation of any award in any arbitration shall be sufficient if
given in accordance with the provisions of this Agreement. The parties agree
that the determination of the arbitrators shall be binding and conclusive upon
them.

14. Blue Sky Qualification. The purchase of Securities under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable federal and state securities
laws. The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

15. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

16. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.

17. Miscellaneous.

(a) This Subscription Agreement constitutes the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Notes and Warrant.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

10



--------------------------------------------------------------------------------

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

PRIVATE PLACEMENT OFFERING OF

CYTODYN INC.

SUBSCRIPTION INSTRUCTIONS

To subscribe for Securities in the private offering of CytoDyn Inc.:

1. Date and Fill in the number of Securities being purchased and Complete and
Sign one (1) copy of the Subscription Agreement (page14).

2. Initial the Accredited Investor Certification page attached to the
Subscription Agreement (pages 15-16).

3. Complete and return the Purchaser Questionnaire (pages 17-24).

4. Fax or e-mail all forms to                      at                      or
                     and then send all signed original documents to:

6. Please wire funds directly to the escrow account pursuant to the following
instructions (unless other arrangements have been made):

 

Bank Name:

 

Bank Address:

 

ABA Number:

 

A/C Name:

 

A/C Number:

 

FBO:

Investor Name

Address



--------------------------------------------------------------------------------

CYTODYN INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of

(1) Notes in the principal amount of $                     and

(2) Warrants exercisable for                      share of Common Stock

(NOTE: to be completed by subscriber) and executes the Subscription Agreement.

Date (NOTE: To be completed by subscriber):                     

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

 

Print Name(s) Social Security Number(s)

 

 

Signature(s) of Subscriber(s) Signature

 

 

Date Address

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

Name of Partnership,

Corporation, Limited

Liability Company or Trust

Federal Taxpayer

Identification Number

By:

 

 

Name: State of Organization Title:

 

 

Date Address CYTODYN INC.

 

By:

 

By:

 

Authorized Officer Authorized Officer

 

13



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

  

What is money

laundering?

  

How big is the problem

and why is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and the Placement Agent’s efforts to
implement the USA PATRIOT Act.

   Money laundering is the process of disguising illegally obtained money so
that the funds appear to come from legitimate sources or activities. Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.   
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What the Placement Agent is required to do to help eliminate money laundering?

Under new rules required by the USA PATRIOT Act, the Placement Agent’s
anti-money laundering program must designate a special compliance officer, set
up employee training, conduct independent audits, and establish policies and
procedures to detect and report suspicious transaction and ensure compliance
with the new laws.    As part of the Placement Agent’s required program, it may
ask you to provide various identification documents or other information. Until
you provide the information or documents that the Placement Agent needs, it may
not be able to effect any transactions for you.



--------------------------------------------------------------------------------

CYTODYN INC.

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial              I have an individual net worth, or joint net worth with my
spouse, as of the date hereof in excess of $1 million. For purposes of
calculating net worth under this category, (i) the undersigned’s primary
residence shall not be included as an asset, (ii) indebtedness that is secured
by the undersigned’s primary residence, up to the estimated fair market value of
the primary residence at the time of the sale of securities, shall not be
included as a liability, (iii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iv)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to the execution of this
Subscription Agreement, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability. Initial
             I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
Initial              I am a director or executive officer of CytoDyn Inc.

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial              The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above. Initial              The investor certifies that it is a partnership,
corporation, limited liability company or any organization described in
Section 501(c)(3) of the Internal Revenue Code, Massachusetts or similar
business trust that has total assets of at least $5 million and was not formed
for the purpose of investing the Company. Initial              The investor
certifies that it is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, whose investment decision is made by a
plan fiduciary (as defined in ERISA §3(21)) that is a bank, savings and loan
association, insurance company or registered investment adviser.

 

15



--------------------------------------------------------------------------------

Initial              The investor certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of this Agreement.
Initial              The undersigned certifies that it is a self-directed
employee benefit plan whose investment decisions are made solely by persons who
meet either of the criteria for Individual Investors. Initial              The
investor certifies that it is a U.S. bank, U.S. savings and loan association or
other similar U.S. institution acting in its individual or fiduciary capacity.
Initial              The undersigned certifies that it is a broker-dealer
registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial              The investor certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
Initial              The investor certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment. Initial              The
investor certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial              The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act, or a registered investment company.
Initial              An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act. Initial              A Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958. Initial              A
private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 

16